Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Election/Restriction filed on December 16, 2020 is acknowledged.    Claims 17-20 were newly added and claims 1-20 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group 1 (claims 1-13) drawn to a method of collecting an opsonin-binding microorganism and without traverse SEQ ID NO:2 and a flexible peptide comprising an immunoglobulin Fc portion from List I, a hollow fiber from List II, and blood from List III in the response filed December 16, 2020.  After further review, election of species regarding the substrate (list II) is hereby withdrawn.
The restriction is deemed proper and is made FINAL in this office action.  Claims 13-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and/or invention, there being no allowable generic or linking claim.  Claims 1-12 and 17-19 are examined on the merits of this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
Scope of the claims
Claim 1 claims “A method of collecting an opsonin-binding microorganism from a fluid comprising a. contacting the fluid with a recombinant opsonin conjugated to a solid substrate; wherein the recombinant opsonin comprises: a carbohydrate recognition domain of an opsonin, and a peptide that links to the carbohydrate recognition domain; wherein the carbohydrate recognition domain can bind to at least one carbohydrate that is present on a surface of the opsonin-binding microorganism; b. allowing the opsonin-binding microorganism to bind to said recombinant opsonin-solid substrate conjugate; and c. separating said fluid from said microorganism-bound recombinant opsonin-solid substrate conjugate” (See clam 1).   Clam 2 further claims “wherein the recombinant opsonin excludes a functional domain of the opsonin that binds to a mannan-binding lectin associated serine protease (MASP)”.
Claim 1 is open-ended so it can include other regions of any opsonin and additional amino acid sequences.   The claims are broad with respect to the carbohydrate domain and which recombinant opsonin proteins would be encompassed by the claims.  There is nothing in the specification that points to regions of opsonins broadly or more specifically (i.e. MBL) that are involved in MASP binding.   
Regarding the carbohydrate domain, Applicant’s specification states “the carbohydrate recognition domain is a lectin or fragment of a lectin. Alternatively, the carbohydrate recognition domain is a collectin or ficollin, or a portion or fragment of these. In a particular aspect, the carbohydrate recognition that may also be involved in MASP binding and higher-order oligomerization; an alpha-helical "neck" segment that is sufficient for trimerization; and the CRD lectin domain at the C-terminus that mediates direct pathogen binding. The lectin domain is useful for the application at hand, and the other domains may be present or deleted depending on the needs of the user, and can be determined by routine testing” (paragraph 0036).  Thus it is unclear what domains of the carbohydrate recognition domain (or the MBL) would need to be present or absent to satisfy the limitation of not binding MASP.  The only example provided of the recombinant opsonin that does not bind MASP or does not have the domain present to bind MASP is the one found in Example 1 (paragraphs 0066-0069).  Thus, the applicant does not adequately supply description, examples or species of what a recombinant opsonin of the current 
With regards to MBL, Applicants are claiming a mannose-binding lectin domain (claim 17, SEQ ID NO:2) that excludes a functional domain of MBL that binds to a mannan-binding lectin associated serine protease (MASP), the functional domain that “may be” present in cysteine-rich N terminal domain of MBL or collagen segment of MBL.  The possibilities are vast given that Human MBL is 248 amino acids in length.  Furthermore, since the Applicant did not define specific regions of MBL that bind MASP (or MASP binding domains of any opsonin), and it is not well-established in the art, it would not be plausible to predict what amino acid structure of any opsonin or  MBL would have the desired functional requirement (or lack thereof) of not binding MASP.  Furthermore given that the specification states that certain domains MAY or MAY NOT have MASP binding functionality, determining MASP binding is highly unpredictable. Applicants reciting " the functional domain being present in cysteine-rich N terminal domain of MBL or collagen segment of MBL” does not remedy this given that these regions MAY or MAY NOT have MASP binding domains as suggested by Applicant.  Thus, the possibilities are vast given the breadth of the genus (any opsonin comprising a CRD) and the unpredictability MASP binding sequences of any opsonin.  
 Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides sequences that satisfy the structural limitations of the claims must meet the functional limitations of binding any microorganism from fluid and not binding MASP.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A 
	In the instant case, one embodiment of the invention was reduced to practice: the mannose binding protein (amino acids 81 to 228 of human MBL not including the signal sequence, SEQ ID NO:2) fused downstream (C-terminal) to Fc portion of human gamma 1 (see Example 1, Figure 3, referred to as FCMBL.81) was reduced to practice.  Furthermore, Applicant then measured the ability of the FCMBL.81 construct bound to beads to bind yeast as compared to full-length MBL (see Example 2, Figure 9).  This example demonstrated that Fc MBL.81 beads are as active as wild-type, full-length MBL beads in binding to C albicans.   
	 As discussed above the claim scope is vast; in comparison, the scope of the description which only includes 1 species reduced to practice (FCMBL.81) is extremely narrow.  One of ordinary skill in the art would not consider the example provided in the instant specification to be representative of the full scope of the claimed genus of any opsonin comprising a CRD that can bind a microorganism.
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
Applicants disclose use of the full-length MBL (see Example 2).  Human MBL is 248 amino acids in length including the leader sequence.  
	

ii. Partial structure: 
The specification discloses one partial structure, the mannose binding protein (amino acids 81 to 228 of human MBL not including the signal sequence, SEQ ID NO:2) fused downstream (C-terminal) to Fc portion of human gamma 1 (see Example 1, Figure 3, referred to as FCMBL.81).  Although one of ordinary skill in the art could determine if a given amino acid sequence meets the structural requirements of the genus, it would not be possible to determine from the sequence alone if the protein binds to any microorganism and does not bind MASP.
  
iii. Physical and/or chemical properties: 
The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made to any opsonin while preserving function of binding a microbe and not binding MASP.  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus (any opsonin that binds a microorganism).  The role of an amino acid sequence or individual amino acid of any opsonin including MBL regarding binding a microbe and not binding MASP is not described.  As a result, it is impossible to predict, based on the specification, what amino acid sequences of the recombinant opsonin will have the property of binding a microbial surface and not binding a MASP.

v. Method of Making
Solid state peptide synthesis, cloning and recombinant expression and purification of proteins is well-known in the art are listed as the methods for making the peptides of the instant claims (see Example 1).  Where the specification fails to provide description is in the structure of the recombinant opsonin 
The Applicant’s specification provides little guidance as to which peptide sequences of any opsonin including full-length MBL would retain the desired activities.  Thus, it is not possible for one of ordinary skill in the art to distinguish based on structure alone which amino acid sequences of opsonins broadly or MBL will bind a microbial surface but not bind to a MASP.

Conclusion
In conclusion, only a recombinant opsonin comprising an MBL domain that consists of SEQ ID NO:2 satisfies the written description requirements of 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5,  7-12, 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visintin (WO2007001332 A2, cited in Applicant’s IDS) in view of Saifuddin (Journal of General Virology (2000), 81, 949–955, cited in Applicant’s IDS) as evidenced by Uniprot Protein Database (protein Accession P11226, amino acids 101-248, accessed on March 2, 2021).
Visintin teaches a method of removing a pathogen from a sample from a fluid, comprising contacting the fluid with an anti-pathogen immunoadhesion (API) and wherein the API is bound to a solid substrate (see claims 22-24).  Visintin further teaches a method of diagnosing an infection in subject comprising contacting a sample from a subject with an API (see claim 28) and wherein the pathogen is a virus such as HIV (see claim 33).  Visintin specifically states that the invention relates to the creation and use of recombinant chimeric proteins, referred to herein as anti-pathogen immunoadhesins (APIs), that include a pathogen recognition module and the Fc (fragment crystallizable) portion of an immunoglobulin (see Summary, lines 20-31).
Visintin teaches a chimeric molecule comprising a pathogen recognition module derived from a pathogen binding domain of a pathogen recognition protein (see abstract) wherein the recognition domain is TLR….mannan-binding lectin (MBL)… (see abstract line 3).  Visintin further teaches a chimeric polypeptide comprising an Fc region, a pathogen recognition module (PRM), and a linker comprising at least two additional amino acids between the PRM and the Fc region (see claim 1).  Visintin further teaches wherein the Fc region is derived from human immunoglobulin (see claim 2).  Visintin further teaches wherein the polypeptide comprises a tag (see claim 10) and wherein the tag is HIS (see claim Visintin teaches several examples wherein the pathogen recognition protein is an opsonin (i.e. MBL and C4BP).
Although Visintin teaches wherein the pathogen recognition molecule can be an opsonin such as MBL which comprises a carbohydrate domain, Visintin is silent to (i) providing an example wherein the PRM is MBL, wherein the MBL comprises amino acids 1-148 of SEQ ID NO:2 (derived from human MBL).
However, Saifuddin teaches that “Mannose-binding lectin (MBL) is present in human serum and plays an important role in innate immunity by binding to carbohydrate on micro-organisms” (see abstract lines 1-2).  Saifuddin further teaches that MBL is present as multimers consisting of dimers to hexamers of trimeric subunits (see introduction, page 949, left column, lines 6-8).  Saifuddin teaches that human MBL (see Methods, “mannose binding lectin”, “human serum MBL was prepared…”) has the ability to bind HIV (see abstract, last two lines, Figure 1, see page 954, last paragraph).  
It would have been obvious at the time of the invention to select human MBL as the pathogen recognition molecule in the chimeric molecule of Visintin for binding pathogens, and in particular microorganisms such as HIV, in samples.  One of ordinary skill in the art would have been motivated to do so given that Visintin teaches wherein the recognition molecule is MBL and Saifuddin further teaches that human MBL can successfully bind HIV and other micro-organisms.  There is a reasonable expectation of success given that Visintin teaches wherein the pathogen recognition molecule is MBL and Saifuddin teaches that human MBL binds microorganisms including HIV.
As evidenced by Uniprot protein Database, human MBL comprises instant amino acids 1-148 of SEQ ID NO:2 meeting the limitations of instant claim 17 (see attached handout, protein Accession P11226, amino acids 101-248). 
Regarding claim 17, amino acids 100-248 of human MBL is identical to instant SEQ ID NO:2 (See attached handout of Uniprot Protein Database, sequence feature) and comprises the carbohydrate recognition domain and neck domain.
Regarding claim 18, Visintin teaches wherein the Fc is human Fc (see page 20, lines 15-24, SEQ ID NO:35 and claim 2).  Per Applicant’s specification (see paragraph 0009) Applicants define the Fc portion 
Regarding claims 1 and 3, Visintin teaches wherein the API (the chimeric construct) is bound to a solid substrate (see claims 22 and 24) and attachment is via the second domain (the domain comprising the Fc portion) (see page 5, lines 23-24, page 10, lines 32-33).
Regarding claims 1 and 3, Visintin teaches wherein the substrate can be magnetic beads coated with the API (see page 34, lines 20-21).  Visintin specifically teaches “a column or solid substrate including the API can be constructed using methods known in the art, and the blood can be passed through it, removing a substantial amount of the PAMP ligands and/or pathogens present in the blood. Alternatively, a collectible substrate, e.g., beads, e.g., magnetic beads, can be coated with the API, and the blood can be mixed with the beads, and the beads then extracted to remove the PAMP ligands and pathogens. In some embodiments, the blood is separated into its components before being passed over the column or contacted with the beads. In some embodiments, the methods can be used to remove PAMP ligands and pathogens from the blood, by using a column or other collectible substrate with covalently linked APIs, which will pull PAMP ligands and pathogens out of the blood” (see page 34, lines 17-26).  A column with API bound that allows blood to pass through meets the limitations of a flow device.  Furthermore, incubating the API with the blood comprising the pathogen in order for the API to bind the pathogen and separating the substrate bound to the API (i.e. the beads) from the blood meets the limitations of a)-c) of instant claim 1.    Regarding claims 5 and 7-9, Visintin teaches wherein the APIs can be used to remove pathogens from blood (see page 3, lines 32-34, page 34, lines 8-10) and wherein the methods can be used to diagnose the presence of a pathogen associated condition and identify the pathogen causing the condition (see page 4, lines 12-14).  Regarding claims 10-11, Visintin teaches “temporarily removing blood from a subject treating the subject with an API to remove pathogens and returning the blood to the subject” (see page 34, lines 9-12).  Regarding claim 12, Visintin teaches using liquid purification therapy (the method of removing pathogens from the blood and then returning the blood) in patients with disorders associated with pathogens to remove a substantial amount of the .

Claims 1, 3-5,  7-12, 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visintin (WO2007001332 A2, cited in Applicant’s IDS) in view of Saifuddin (Journal of General Virology (2000), 81, 949–955) as evidenced by Uniprot Protein Database (protein Accession P11226, amino acids 101-248, accessed on March 2, 2021) as applied to claims 1, 3, 7-12 and 17-18 above, in further view of Katayose(JP2002165591 A1, see attached English translation).  
The teachings of Visintin in view of Saifuddin as evidenced by Uniprot are described in the above rejection.  Regarding claim 4, Visintin teaches wherein the substrate can be magnetic beads coated with the API (see page 34, lines 20-21) mixed with blood and then extracted to remove the pathogens from the blood.  However, Visintin in view of Saifuddin are silent to wherein the beads are microbeads and specifically using a magnetic force to separate the beads from the blood.
	Katayose teaches use of a magnetic particle coated with a lectin in the size of .05-10µm in size and wherein the lectin is mannose-binding for capturing a virus (see Abstract, claims 1-2).  Katayose teaches “When the particle size is less Katayose 0.08 μm It is not preferable because the time required for magnetic separation becomes long. On the other hand, if the particle size exceeds 300 μm, the surface area of the particle per unit mass decreases, and the amount of immobilized lectin decreases in proportion” (see paragraph 0007).  Katayose teaches that the virus adsorbed magnetic particles are separated by magnetic separation i.e. magnetic force (see page 3, example 1, line 9). 
It would have been obvious at the time of the invention to use magnetic microbeads as taught by Katayose the substrate of Visintin.  One of ordinary skill in the art would have been motivated to do so given that magnetic microbeads in the micro- range for coating with mannose binding lectin and purification of virus are taught by Katayose and would allow shorter separation time.  There is a reasonable expectation of success given that Visintin teaches magnetic microbeads and Katayose teaches magnetic microbeads for binding with a lectin and virus purification and separation via a magnetic field.  Furthermore, given that the size of the bead is a result effective variable, it would have .
Claims 1, 3, 5-12, 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visintin (WO2007001332 A2, cited in Applicant’s IDS) in view of Saifuddin (Journal of General Virology (2000), 81, 949–955) as evidenced by Uniprot Protein Database (protein Accession P11226, amino acids 101-248, accessed on March 2, 2021) as applied to claims 1, 3, 5, 7-12 and 17-18 above in further view of Storch (Clinical Infectious Diseases 2000;31:739–51).
The teachings of Visintin in view of Saifuddin are described in the above rejection.  Visintin in view of Saifuddin teaches wherein the APIs can be used to remove pathogens from blood (see page 3, lines 32-34, page 34, lines 8-10) and wherein the methods can be used to diagnose the presence of a pathogen associated condition and identify the pathogen causing the condition (see page 4, lines 12-14).  In addition, the combined teachings of Visintin in view of Saifuddin teach wherein the pathogen being separated from the blood is a virus such as HIV.
Visintin in view of Saifuddin does not teach culturing the pathogen after it’s separated from the blood.
However, Storch teaches that cell culture is a common technology used to identify viruses (see table 1).  In particular, is the only technique capable of providing a viable isolate that can be used for further characterization, such as with phenotypic antiviral susceptibility testing. An additional advantage is
that it also allows detection of multiple viruses if present. 
	It would have been obvious at the time of the invention to further culture the isolate of Visintin in view of Saifuddin that bound to the MBL for further identification and characterization of the virus.  One of ordinary skill in the art would have been motivated to do so to further confirm that the virus is present including any additional viruses; further characterization of the virus and use for further testing of antiviral agents against the virus.  There is a reasonable expectation of success given Visintin teaches identifying the pathogen and culturing methods are routinely used in the art for further characterization and identification of viruses.


Claims 1, 3, 5, 7-12, 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visintin (WO2007001332 A2, cited in Applicant’s IDS) in view of Saifuddin (Journal of General Virology (2000), 81, 949–955) as evidenced by Uniprot Protein Database (protein Accession P11226, amino acids 101-248, accessed on March 2, 2021) as applied to claims 1, 3, 5, 7-12 and 17-18 above in further view of Gillies (US20020147311 A1),
The teachings of Visintin in view of Saifuddin are described in the above rejection.  
Visintin teaches wherein the Fc is human Fc (see page 20, lines 15-24, SEQ ID NO:35 and claim 2). Visintin teaches wherein the Fc peptide is instant SEQ ID NO:1 but with a terminal lysine reside instead of an alanine (the last four amino acids are SPGK see SEQ ID NO:35, which is the terminal end of the heavy chain)).  
 Visintin in view of Saifuddin are silent to wherein (i) the Fc portion comprises instant SEQ ID NO:1.(which has a lysine instead of an alanine at the terminus).
However, Gillies teaches fusion proteins comprising an Ig chain and non-Ig protein (see claim 1).  Gillies teaches wherein the wherein the Ig heavy chain is N-terminal to the second non-Ig domain (see paragraph 0011, last two lines).   Gillies teaches substitution of the lysine residue (see paragraph 0057, lies 1-4, “The amino acid sequence at the junction of the antibody-IL-2 fusion protein is SerProGlyLys-AlaProThr (SEQ ID NO: 1), in which the SerProGlyLys (SEQ ID No. 2) is the normal carboxy terminus of the heavy chain of the antibody”) with an alanine residue (see paragraph 0060, “lys to ala substitution”).  Gillies teaches that substitution with alanine improved the properties of Fc and increased half-life (see Figure 1B, and paragraph 0103, last four lines) and resulted in increased resistance to protease degradation (see paragraph 0131).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the terminal lysine of the Fc domain of Visintin in view of Saifuddin with alanine as taught by Gillies. One of ordinary skill in the art would have been motivated to do so to further increase half-life and improve resistance to proteases. There is a reasonable expectation of success since given that longer half-lives of therapeutic proteins is a desired property to improve overall therapeutic treatment and outcome in patients.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 9150631 B2 in view of Visintin (WO2007001332 A2, cited in Applicant’s IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of collecting an opsonin-binding microorganism from a fluid comprising a. contacting the fluid with a recombinant opsonin conjugated to a solid substrate; wherein the recombinant opsonin comprises: a carbohydrate recognition domain of an opsonin, and a peptide that links to the carbohydrate recognition domain; wherein the carbohydrate recognition domain can bind to at least one carbohydrate that is present on a surface of the opsonin-binding microorganism; b. allowing the opsonin-binding microorganism to bind to said recombinant opsonin-solid substrate conjugate; and c. separating said fluid from said microorganism-bound recombinant opsonin-solid 
US Patent No. 9150631 B1 claims “A recombinant opsonin comprising: a carbohydrate recognition domain of mannose binding lectin (MBL) consisting of (i) SEQ ID NO: 2 or (ii) amino acid residues 31 (glycine) to 148 (isoleucine) of SEQ ID NO:2 which is identical to instant SEQ ID NO:!; and a peptide comprising a portion of an immunoglobulin Fc that links to the carbohydrate recognition domain.  US patent No. 9150631 further claims wherein N-terminus of the recombinant opsonin comprises at least one cysteine residue that allows chemical cross-linking to a surface of a solid substrate (claim 2);  wherein the peptide comprises a Glycine+Serine segment, or a Proline+Alanine+Serine segment (claim 3); wherein the recombinant opsonin comprises a lectin consisting of amino acid residues 81 (proline) to 228 (isoleucine) of MBL, fused to a Fc portion of human IgG (Fc.gamma.) (SEQ ID NO: 3) (claim 5); wherein the peptide comprising the portion of the immunoglobulin Fc comprises an amino acid sequence of SEQ ID NO: 1 (which is identical to instant SEQ ID NO:1) (claim 6); wherein the amino acid sequence of the peptide is modified to exclude N-linked glycosylation (claim 7); wherein the amino acid residue 82 in the SEQ ID NO: 1 is changed from asparagine (N) to aspartic acid (D) (claim 8); wherein N-terminus of the recombinant opsonin consists essentially of an amino acid sequence of alanine-lysine-threonine (AKT) (claim 9); wherein the recombinant opsonin is attached to a solid substrate (claim 10); wherein the solid substrate is a magnetic microbead (claim 11); wherein the carbohydrate recognition domain is linked to C-terminal of the peptide (claim 13); wherein N-terminus of the recombinant opsonin is attached to the solid substrate (see claim 15).  The main utility of the invention of US Patent No. ‘631 is for the ability of the recombinant opsonin to bind microorganisms with infections (see abstract).
US Patent No. 9150631 B1 is silent a method of using the recombinant opsonin attached to a substrate for binding a microorganism, identifying and culturing the microorganism (instant claims 5-6) from a biological fluid such as blood (instant claims 7-10) from a subject with an infection (instant claim 12) and returning said blood to the subject (instant claim 10).
recombinant chimeric proteins, referred to herein as anti-pathogen immunoadhesins (APIs), that include a pathogen recognition module and the Fc (fragment crystallizable) portion of an immunoglobulin (see Summary, lines 20-31).
Visintin teaches wherein the substrate can be magnetic beads coated with the API (see page 34, lines 20-21).  Visintin specifically teaches “a column or solid substrate including the API can be constructed using methods known in the art, and the blood can be passed through it, removing a substantial amount of the PAMP ligands and/or pathogens present in the blood. Alternatively, a collectible substrate, e.g., beads, e.g., magnetic beads, can be coated with the API, and the blood can be mixed with the beads, and the beads then extracted to remove the PAMP ligands and pathogens. In some embodiments, the blood is separated into its components before being passed over the column or contacted with the beads. In some embodiments, the methods can be used to remove PAMP ligands and pathogens from the blood, by using a column or other collectible substrate with covalently linked APIs, which will pull PAMP ligands and pathogens out of the blood” (see page 34, lines 17-26).  A column with API bound that allows blood to pass through meets the limitations of a flow device.  Furthermore, incubating the API with the blood comprising the pathogen in order for the API to bind the pathogen and separating the substrate bound to the API (i.e. the beads) from the blood meets the limitations of a)-c) of instant claim 1.    Regarding instant claims 5 and 7-9, Visintin teaches wherein the APIs can be used to remove pathogens from blood (see page 3, lines 32-34, page 34, lines 8-10) and wherein the methods can be used to diagnose the presence of a pathogen associated condition and identify the pathogen causing the condition (see page 4, lines 12-14).  Regarding claims instant claims 10-11, Visintin teaches “temporarily removing blood from a subject treating the subject with an API to remove pathogens and returning the blood to the subject” (see page 34, lines 9-12).  Regarding instant claim 12, Visintin teaches 
It would have been obvious before to one of ordinary skill in the art at the time of the invention to use the recombinant opsonin of US Patent No ‘631 comprising the carbohydrate recognition domain of MBL attached to a solid substrate for purification of a microorganism as taught by Visintin.   One of ordinary skill in the art would have been motivated to do so given that the main utility of the recombinant opsonin of US Patent No. ‘631 is to bind microorganisms and Visintin teaches fusion of MBL to a substrate for the same purpose of binding and removing microorganisms from human blood/samples.  There is a reasonable expectation of success given that the recombinant opsonin of US Patent No. ‘631 comprises the CRD of human MBL which is the region of MBL that binds to microorganisms and US Patent No. ‘631 claims binding to a microbe (see claim 13).

Claims 1-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10538562 in view of Visintin (WO2007001332 A2).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of collecting an opsonin-binding microorganism from a fluid comprising a. contacting the fluid with a recombinant opsonin conjugated to a solid substrate; wherein the recombinant opsonin comprises: a carbohydrate recognition domain of an opsonin, and a peptide that links to the carbohydrate recognition domain; wherein the carbohydrate recognition domain can bind to at least one carbohydrate that is present on a surface of the opsonin-binding microorganism; b. allowing the opsonin-binding microorganism to bind to said recombinant opsonin-solid substrate conjugate; and c. separating said fluid from said microorganism-bound recombinant opsonin-solid substrate conjugate” (see claim 1).  The instant application further claims wherein the substrate is a microbead, membrane, hollow fiber….(instant claim 3); culturing and identifying the microorganism (instant claims 5-6); wherein the fluid is blood (instant claims 7-9); returning the blood an infected source 
US Patent NO:10538562 B2 claims “A recombinant opsonin comprising an immunoglobulin Fc fused to a carbohydrate recognition domain (CRD) of a mannose-binding lectin (MBL), wherein the CRD comprises amino acid residues 31 to 148 of SEQ ID NO: 2, and wherein the recombinant opsonin does not comprise the cysteine rich N-terminal domain of the MBL and does not comprise the collagen-like segment of the MBL, wherein the recombinant opsonin is covalently attached to a solid substrate (see claim 1); wherein the solid substrate is selected from the group consisting of a magnetic microbead and a paramagnetic microbead. (claim 2); wherein the amino acid residues 31 to 148 of SEQ ID NO: 2 are C-terminal of the immunoglobulin Fc; wherein the immunoglobulin Fc comprises SEQ ID NO: 1 (claim 4); wherein the solid substrate is selected from the group consisting of: a microporous membrane, a hollow fiber, and a fluid filtration membrane (claim 5).  
US Patent No. ‘562 is silent a method of using the recombinant opsonin attached to a substrate for binding a microorganism, identifying and culturing the microorganism (instant claims 5-6) from a biological fluid such as blood (instant claims 7-10) from a subject with an infection (instant claim 12) and returning said blood to the subject (instant claim 10).
However, Visintin teaches a method of removing a pathogen from a sample from a fluid, comprising contacting the fluid with an anti-pathogen immunoadhesion (API) and wherein the API is bound to a solid substrate (see claims 22-24).  Visintin further teaches a method of diagnosing an infection in subject comprising contacting a sample from a subject with an API (see claim 28) and wherein the pathogen is a virus such as HIV (see claim 33).  Visintin specifically states that the invention relates to the creation and use of recombinant chimeric proteins, referred to herein as anti-pathogen immunoadhesins (APIs), that include a pathogen recognition module and the Fc (fragment crystallizable) portion of an immunoglobulin (see Summary, lines 20-31).
Visintin teaches wherein the substrate can be magnetic beads coated with the API (see page 34, lines 20-21).  Visintin specifically teaches “a column or solid substrate including the API can be constructed using methods known in the art, and the blood can be passed through it, removing a substantial amount of the PAMP ligands and/or pathogens present in the blood. Alternatively, a collectible Regarding instant claims 5 and 7-9, Visintin teaches wherein the APIs can be used to remove pathogens from blood (see page 3, lines 32-34, page 34, lines 8-10) and wherein the methods can be used to diagnose the presence of a pathogen associated condition and identify the pathogen causing the condition (see page 4, lines 12-14).  Regarding claims instant claims 10-11, Visintin teaches “temporarily removing blood from a subject treating the subject with an API to remove pathogens and returning the blood to the subject” (see page 34, lines 9-12).  Regarding instant claim 12, Visintin teaches using liquid purification therapy (the method of removing pathogens from the blood and then returning the blood) in patients with disorders associated with pathogens to remove a substantial amount of the pathogens resent in the blood.  Treating a patient suffering from a pathogen infection in order to remove the pathogen from the blood meets the limitations of treating a subject suffering from infection.
It would have been obvious before to one of ordinary skill in the art at the time of the invention to use the recombinant opsonin of US Patent No ‘562 comprising the carbohydrate recognition domain of MBL attached to a solid substrate for purification of a microorganism as taught by Visintin.   One of ordinary skill in the art would have been motivated to do so given that the main utility of the recombinant opsonin of US Patent No. ‘562 is to bind microorganisms and Visintin teaches fusion of MBL to a substrate for the same purpose of binding and removing microorganisms from human blood/samples.  There is a reasonable expectation of success given that the recombinant opsonin of US Patent No. ‘562 comprises the CRD of human MBL which is the region of MBL that binds to microorganisms and US .

Claims 1-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10526399 B2 in view of Visintin (WO2007001332 A2) As evidenced by Uniprot protein Database (UniProt P11226, see attached handout).
 Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of collecting an opsonin-binding microorganism from a fluid comprising a. contacting the fluid with a recombinant opsonin conjugated to a solid substrate; wherein the recombinant opsonin comprises: a carbohydrate recognition domain of an opsonin, and a peptide that links to the carbohydrate recognition domain; wherein the carbohydrate recognition domain can bind to at least one carbohydrate that is present on a surface of the opsonin-binding microorganism; b. allowing the opsonin-binding microorganism to bind to said recombinant opsonin-solid substrate conjugate; and c. separating said fluid from said microorganism-bound recombinant opsonin-solid substrate conjugate” (see claim 1).  The instant application further claims wherein the substrate is a microbead, membrane, hollow fiber….(instant claim 3); culturing and identifying the microorganism (instant claims 5-6); wherein the fluid is blood (instant claims 7-9); returning the blood an infected source (instant claims 10-12); wherein the CRD comprises SEQ ID NO:2 (instant claim 17); wherein the peptide is a flexible peptide comprising Fc domain (SEQ ID NO:1) (see instant claims 18-19).
US Patent No. 10526399 claims “An engineered microbe-targeting molecule comprising: a) at least one microbe surface-binding domain that comprises a carbohydrate recognition domain or fragment thereof of mannose-binding lectin; b) a substrate-binding domain comprising an AKT tripeptide adapted for orienting the microbe surface-binding domain away from a substrate; and c) at least one linker comprising an Fc region of an immunoglobulin, the linker positioned between the microbe surface-binding domain and the substrate-binding domain, wherein the AKT tripeptide is inserted at an N-terminus of the Fc region. US Patent No. 10526399 further claims wherein the immunoglobulin is selected from the group consisting of IgA, IgD, IgE, IgG, and IgM (see claim 2). As evidenced by Uniprot protein Database (UniProt P11226, see attached handout), human MBL comprises a carbohydrate recognition domain 
US Patent No. ‘399 is silent a method of using the recombinant opsonin attached to a substrate for binding a microorganism, identifying and culturing the microorganism (instant claims 5-6) from a biological fluid such as blood (instant claims 7-10) from a subject with an infection (instant claim 12) and returning said blood to the subject (instant claim 10).
However, Visintin teaches a method of removing a pathogen from a sample from a fluid, comprising contacting the fluid with an anti-pathogen immunoadhesion (API) and wherein the API is bound to a solid substrate (see claims 22-24).  Visintin further teaches a method of diagnosing an infection in subject comprising contacting a sample from a subject with an API (see claim 28) and wherein the pathogen is a virus such as HIV (see claim 33).  Visintin specifically states that the invention relates to the creation and use of recombinant chimeric proteins, referred to herein as anti-pathogen immunoadhesins (APIs), that include a pathogen recognition module and the Fc (fragment crystallizable) portion of an immunoglobulin (see Summary, lines 20-31).
Visintin teaches wherein the substrate can be magnetic beads coated with the API (see page 34, lines 20-21).  Visintin specifically teaches “a column or solid substrate including the API can be constructed using methods known in the art, and the blood can be passed through it, removing a substantial amount of the PAMP ligands and/or pathogens present in the blood. Alternatively, a collectible substrate, e.g., beads, e.g., magnetic beads, can be coated with the API, and the blood can be mixed with the beads, and the beads then extracted to remove the PAMP ligands and pathogens. In some embodiments, the blood is separated into its components before being passed over the column or contacted with the beads. In some embodiments, the methods can be used to remove PAMP ligands and pathogens from the blood, by using a column or other collectible substrate with covalently linked APIs, which will pull PAMP ligands and pathogens out of the blood” (see page 34, lines 17-26).  A column with API bound that allows blood to pass through meets the limitations of a flow device.  Furthermore, incubating the API with the blood comprising the pathogen in order for the API to bind the pathogen and separating the substrate bound to the API (i.e. the beads) from the blood meets the limitations of a)-c) of Regarding instant claims 5 and 7-9, Visintin teaches wherein the APIs can be used to remove pathogens from blood (see page 3, lines 32-34, page 34, lines 8-10) and wherein the methods can be used to diagnose the presence of a pathogen associated condition and identify the pathogen causing the condition (see page 4, lines 12-14).  Regarding claims instant claims 10-11, Visintin teaches “temporarily removing blood from a subject treating the subject with an API to remove pathogens and returning the blood to the subject” (see page 34, lines 9-12).  Regarding instant claim 12, Visintin teaches using liquid purification therapy (the method of removing pathogens from the blood and then returning the blood) in patients with disorders associated with pathogens to remove a substantial amount of the pathogens resent in the blood.  Treating a patient suffering from a pathogen infection in order to remove the pathogen from the blood meets the limitations of treating a subject suffering from infection.
It would have been obvious before to one of ordinary skill in the art at the time of the invention to use the recombinant opsonin of US Patent No ‘399 comprising the carbohydrate recognition domain of MBL attached to a solid substrate for purification of a microorganism as taught by Visintin.   One of ordinary skill in the art would have been motivated to do so given that the main utility of the recombinant opsonin of US Patent No. ‘399 is to bind microorganisms and Visintin teaches fusion of MBL to a substrate for the same purpose of binding and removing microorganisms from human blood/samples.  There is a reasonable expectation of success given that the recombinant opsonin of US Patent No. ‘399 comprises the CRD of human MBL which is the region of MBL that binds to microorganisms and US Patent No. ‘399 discloses the main utility of the recombinant opsonin is to bind microorganisms thereby treating or diagnosing infections (see abstract).


Claims 1-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10357780 in view of Visintin (WO2007001332 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of collecting an opsonin-binding microorganism from a fluid comprising a. contacting the fluid with a recombinant opsonin conjugated to a solid substrate; wherein the recombinant opsonin comprises: a carbohydrate recognition domain of an opsonin, and a 
US Patent No. 10357780 claims “A method of capturing at least one target from a fluid comprising: introducing a fluid and target-binding magnetic particles to a magnetic separation chamber in the presence of a magnetic field gradient (a gradient of a magnetic field), wherein at least a portion of a fluid-contact surface of the magnetic separation chamber comprises magnetic field gradient concentrating particles distributed thereon and substantially aligned along magnetic flux lines of the magnetic field, wherein the magnetic field gradient concentrating particles act as local magnetic field gradient concentrators and attracts at least a portion of the target-binding magnetic particles to the magnetic field gradient concentrating particles in the presence of the magnetic field gradient, thereby capturing a target bound on the target-binding magnetic particles from the fluid, wherein the target-binding magnetic particles are microbe-binding magnetic particles, and wherein the microbe-binding magnetic particles comprise on their surface microbe-binding molecules, and wherein the microbe-binding molecule is selected from the group consisting of opsonins and lectins” (see claim 1).  US Patent No. 10357780 claims “wherein the microbe-binding molecule is selected from the group consisting of MBL (mannose binding lectin), FcMBL (IgG Fc fused to mannose binding lectin), AKT-FcMBL (IgG Fc-fused to mannose binding lectin with the N-terminal amino acid tripeptide of sequence AKT (alanine, lysine, threonine)), and any combination thereof” (see claim 10) and SEQ ID NO 6 which is Fc-MBL81 and SEQ ID NO:7 which is AKT-FCMBL  Both SEQ ID Nos:6 and 7 comprise instant SEQ ID NO:2 (the neck region and CRD of MBL) and also a linker.

However, Visintin teaches a method of removing a pathogen from a sample from a fluid, comprising contacting the fluid with an anti-pathogen immunoadhesion (API) and wherein the API is bound to a solid substrate (see claims 22-24).  Visintin further teaches a method of diagnosing an infection in subject comprising contacting a sample from a subject with an API (see claim 28) and wherein the pathogen is a virus such as HIV (see claim 33).  Visintin specifically states that the invention relates to the creation and use of recombinant chimeric proteins, referred to herein as anti-pathogen immunoadhesins (APIs), that include a pathogen recognition module and the Fc (fragment crystallizable) portion of an immunoglobulin (see Summary, lines 20-31).
Visintin teaches wherein the substrate can be magnetic beads coated with the API (see page 34, lines 20-21).  Visintin specifically teaches “a column or solid substrate including the API can be constructed using methods known in the art, and the blood can be passed through it, removing a substantial amount of the PAMP ligands and/or pathogens present in the blood. Alternatively, a collectible substrate, e.g., beads, e.g., magnetic beads, can be coated with the API, and the blood can be mixed with the beads, and the beads then extracted to remove the PAMP ligands and pathogens. In some embodiments, the blood is separated into its components before being passed over the column or contacted with the beads. In some embodiments, the methods can be used to remove PAMP ligands and pathogens from the blood, by using a column or other collectible substrate with covalently linked APIs, which will pull PAMP ligands and pathogens out of the blood” (see page 34, lines 17-26).  A column with API bound that allows blood to pass through meets the limitations of a flow device.  Furthermore, incubating the API with the blood comprising the pathogen in order for the API to bind the pathogen and separating the substrate bound to the API (i.e. the beads) from the blood meets the limitations of a)-c) of instant claim 1.    Regarding instant claims 5 and 7-9, Visintin teaches wherein the APIs can be used to remove pathogens from blood (see page 3, lines 32-34, page 34, lines 8-10) and wherein the methods can be used to diagnose the presence of a pathogen associated condition and identify the pathogen causing the condition (see page 4, lines 12-14).  Regarding claims instant claims 10-11, Visintin teaches Regarding instant claim 12, Visintin teaches using liquid purification therapy (the method of removing pathogens from the blood and then returning the blood) in patients with disorders associated with pathogens to remove a substantial amount of the pathogens resent in the blood.  Treating a patient suffering from a pathogen infection in order to remove the pathogen from the blood meets the limitations of treating a subject suffering from infection.
It would have been obvious before to one of ordinary skill in the art at the time of the invention to use the recombinant opsonin bound to a substrate such as microbeads of US Patent No ‘780 comprising the carbohydrate recognition domain of MBL attached to a solid substrate for purification of a microorganism as taught by Visintin.   One of ordinary skill in the art would have been motivated to do so given that the main utility of the recombinant opsonin of US Patent No. ‘780 is to bind microorganisms and Visintin teaches fusion of MBL to a substrate for the same purpose of binding and removing microorganisms from human blood/samples.  There is a reasonable expectation of success given that the recombinant opsonin of US Patent No. ‘780 comprises the CRD of human MBL which is the region of MBL that binds to microorganisms and US Patent No. ‘780 discloses the main utility of the recombinant opsonin is to bind microorganisms thereby treating or diagnosing infections (see abstract) a methods for capturing microorganisms in fluid.


Claims 1-12 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of Co-pending AN16/702724 in view of Visintin (WO2007001332 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of collecting an opsonin-binding microorganism from a fluid comprising a. contacting the fluid with a recombinant opsonin conjugated to a solid substrate; wherein the recombinant opsonin comprises: a carbohydrate recognition domain of an opsonin, and a peptide that links to the carbohydrate recognition domain; wherein the carbohydrate recognition domain can bind to at least one carbohydrate that is present on a surface of the opsonin-binding microorganism; 
Co-pending AN 16/702724 claims ““A polypeptide comprising: a. A first domain comprising a (mannose-binding lectin) MBL (carbohydrate recognition domain) CRD lacking the cysteine-rich N-terminal and collagen-like domains of the MBL; and b. a second domain comprising: i. at least one cysteine or lysine residue; or ii. a first member of an affinity pair” (see claim 1).  Co-pending AN 16/702724 further claims wherein the MBL CRD lacking the N-terminal and collagen-like domains comprises amino acid residues 31 to 148 of SEQ ID NO: 2 (see claim 2); wherein the MBL CRD lacking the N-terminal and collagen-like domains comprises amino acid residues 1 to 148 of SEQ ID NO: 2; wherein the second domain is N-terminal of the first domain (claim 4); wherein the second domain allows linking the polypeptide to a solid substrate (claim 5); wherein the solid substrate is selected from a group consisting of a magnetic microbead; a paramagnetic microbead; a microporous membrane; a hollow fiber; any other fluid filtration membrane; flow device; a living cell; an extracellular matrix of a biological tissue or organ; and a phagocyte (claim 6); wherein the at least one cysteine or lysine residue allows chemical cross-linking the polypeptide to a solid substrate (claim 7); wherein N-terminus of the polypeptide consists essentially of an amino acid sequence of alanine-lysine-threonine (AKT) (claim 10); further comprising a flexible linker domain (claim 11); wherein the flexible linker domain comprises a GS or PAS segment (claim 12); wherein the flexible linker domain is N-terminal of the first domain (claim 13);wherein the flexible linker domain is located between the first domain and the second domain; further comprising an immunoglobulin Fc portion, wherein the Fc portion is N-terminal; wherein the Fc is between the first and second domain, wherein the Fc comprises SEQ ID NO:1 and wherein Fc comprises a modification to exclude glycosylation at position 82 (claim 15-20).

However, Visintin teaches a method of removing a pathogen from a sample from a fluid, comprising contacting the fluid with an anti-pathogen immunoadhesion (API) and wherein the API is bound to a solid substrate (see claims 22-24).  Visintin further teaches a method of diagnosing an infection in subject comprising contacting a sample from a subject with an API (see claim 28) and wherein the pathogen is a virus such as HIV (see claim 33).  Visintin specifically states that the invention relates to the creation and use of recombinant chimeric proteins, referred to herein as anti-pathogen immunoadhesins (APIs), that include a pathogen recognition module and the Fc (fragment crystallizable) portion of an immunoglobulin (see Summary, lines 20-31).
Visintin teaches wherein the substrate can be magnetic beads coated with the API (see page 34, lines 20-21).  Visintin specifically teaches “a column or solid substrate including the API can be constructed using methods known in the art, and the blood can be passed through it, removing a substantial amount of the PAMP ligands and/or pathogens present in the blood. Alternatively, a collectible substrate, e.g., beads, e.g., magnetic beads, can be coated with the API, and the blood can be mixed with the beads, and the beads then extracted to remove the PAMP ligands and pathogens. In some embodiments, the blood is separated into its components before being passed over the column or contacted with the beads. In some embodiments, the methods can be used to remove PAMP ligands and pathogens from the blood, by using a column or other collectible substrate with covalently linked APIs, which will pull PAMP ligands and pathogens out of the blood” (see page 34, lines 17-26).  A column with API bound that allows blood to pass through meets the limitations of a flow device.  Furthermore, incubating the API with the blood comprising the pathogen in order for the API to bind the pathogen and separating the substrate bound to the API (i.e. the beads) from the blood meets the limitations of a)-c) of instant claim 1.    Regarding instant claims 5 and 7-9, Visintin teaches wherein the APIs can be used to remove pathogens from blood (see page 3, lines 32-34, page 34, lines 8-10) and wherein the methods can be used to diagnose the presence of a pathogen associated condition and identify the pathogen Regarding claims instant claims 10-11, Visintin teaches “temporarily removing blood from a subject treating the subject with an API to remove pathogens and returning the blood to the subject” (see page 34, lines 9-12).  Regarding instant claim 12, Visintin teaches using liquid purification therapy (the method of removing pathogens from the blood and then returning the blood) in patients with disorders associated with pathogens to remove a substantial amount of the pathogens resent in the blood.  Treating a patient suffering from a pathogen infection in order to remove the pathogen from the blood meets the limitations of treating a subject suffering from infection.
It would have been obvious before to one of ordinary skill in the art at the time of the invention to use the recombinant opsonin of Co-pending AN 16/702724 comprising the carbohydrate recognition domain of MBL attached to a solid substrate for purification of a microorganism as taught by Visintin.   One of ordinary skill in the art would have been motivated to do so given that the main utility of the recombinant opsonin of Co-pending AN 16/702724 is to bind microorganisms and Visintin teaches fusion of MBL to a substrate for the same purpose of binding and removing microorganisms from human blood/samples.  There is a reasonable expectation of success given that the recombinant opsonin of Co-pending AN 16/702724 comprises the CRD of human MBL which is the region of MBL that binds to microorganisms and Co-pending AN 16/702724 discloses use of the recombinant opsonin for removal of microorganisms and treatment of microorganism in patients with infections.

Claims 1-12 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending AN16/713440 in view of Visintin (WO2007001332 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of collecting an opsonin-binding microorganism from a fluid comprising a. contacting the fluid with a recombinant opsonin conjugated to a solid substrate; wherein the recombinant opsonin comprises: a carbohydrate recognition domain of an opsonin, and a peptide that links to the carbohydrate recognition domain; wherein the carbohydrate recognition domain can bind to at least one carbohydrate that is present on a surface of the opsonin-binding microorganism; 
Co-pending 16/713440 claims “A composition comprising a) a target-binding agent and b) a blocking agent that is bound to the target-binding agent and is displaceable by a target entity to be captured from a sample; wherein the effective binding affinity of the blocking agent for the target-binding agent is lower than the effective binding affinity of the target entity; and wherein the effective binding affinity of the blocking agent for the target-binding agent is higher than the effective binding affinity of at least one interfering agent present in the sample.” (see claim 1).  Co-pending AN 16/713440 further claims wherein the microbe-binding agent comprises a FcMBL molecule and wherein the microbe-binding agent comprises an amino acid sequence selected from SEQ ID NO: 1 - SEQ ID NO: 8.  Per the disclosure of Co-pending 16/713440, SEQ ID NO:6 is FC-MBL.81 and SEQ ID NO:7 is Akt-FC-MBL (see page 69 of disclosure of Co-pending 16/713440) which meet the limitations of the polypeptide of the instant claims.  Both SEQ ID Nos:6 and 7 comprise instant SEQ ID NO:2 (the neck region and CRD of MBL and also a linker sequence).  
Co-pending AN 16/713440  is silent a method of using the recombinant opsonin attached to a substrate for binding a microorganism, identifying and culturing the microorganism (instant claims 5-6) from a biological fluid such as blood (instant claims 7-10) from a subject with an infection (instant claim 12) and returning said blood to the subject (instant claim 10).
However, Visintin teaches a method of removing a pathogen from a sample from a fluid, comprising contacting the fluid with an anti-pathogen immunoadhesion (API) and wherein the API is bound to a solid substrate (see claims 22-24).  Visintin further teaches a method of diagnosing an infection in subject comprising contacting a sample from a subject with an API (see claim 28) and wherein the pathogen is a virus such as HIV (see claim 33).  Visintin specifically states that the invention relates to recombinant chimeric proteins, referred to herein as anti-pathogen immunoadhesins (APIs), that include a pathogen recognition module and the Fc (fragment crystallizable) portion of an immunoglobulin (see Summary, lines 20-31).
Visintin teaches wherein the substrate can be magnetic beads coated with the API (see page 34, lines 20-21).  Visintin specifically teaches “a column or solid substrate including the API can be constructed using methods known in the art, and the blood can be passed through it, removing a substantial amount of the PAMP ligands and/or pathogens present in the blood. Alternatively, a collectible substrate, e.g., beads, e.g., magnetic beads, can be coated with the API, and the blood can be mixed with the beads, and the beads then extracted to remove the PAMP ligands and pathogens. In some embodiments, the blood is separated into its components before being passed over the column or contacted with the beads. In some embodiments, the methods can be used to remove PAMP ligands and pathogens from the blood, by using a column or other collectible substrate with covalently linked APIs, which will pull PAMP ligands and pathogens out of the blood” (see page 34, lines 17-26).  A column with API bound that allows blood to pass through meets the limitations of a flow device.  Furthermore, incubating the API with the blood comprising the pathogen in order for the API to bind the pathogen and separating the substrate bound to the API (i.e. the beads) from the blood meets the limitations of a)-c) of instant claim 1.    Regarding instant claims 5 and 7-9, Visintin teaches wherein the APIs can be used to remove pathogens from blood (see page 3, lines 32-34, page 34, lines 8-10) and wherein the methods can be used to diagnose the presence of a pathogen associated condition and identify the pathogen causing the condition (see page 4, lines 12-14).  Regarding claims instant claims 10-11, Visintin teaches “temporarily removing blood from a subject treating the subject with an API to remove pathogens and returning the blood to the subject” (see page 34, lines 9-12).  Regarding instant claim 12, Visintin teaches using liquid purification therapy (the method of removing pathogens from the blood and then returning the blood) in patients with disorders associated with pathogens to remove a substantial amount of the pathogens resent in the blood.  Treating a patient suffering from a pathogen infection in order to remove the pathogen from the blood meets the limitations of treating a subject suffering from infection.
It would have been obvious before to one of ordinary skill in the art at the time of the invention to use the recombinant opsonin of Co-pending AN 16/713440 comprising the carbohydrate recognition 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending AN16/879015 in view of Visintin (WO2007001332 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of collecting an opsonin-binding microorganism from a fluid comprising a. contacting the fluid with a recombinant opsonin conjugated to a solid substrate; wherein the recombinant opsonin comprises: a carbohydrate recognition domain of an opsonin, and a peptide that links to the carbohydrate recognition domain; wherein the carbohydrate recognition domain can bind to at least one carbohydrate that is present on a surface of the opsonin-binding microorganism; b. allowing the opsonin-binding microorganism to bind to said recombinant opsonin-solid substrate conjugate; and c. separating said fluid from said microorganism-bound recombinant opsonin-solid substrate conjugate” (see claim 1).  The instant application further claims wherein the substrate is a microbead, membrane, hollow fiber….(instant claim 3); culturing and identifying the microorganism (instant claims 5-6); wherein the fluid is blood (instant claims 7-9); returning the blood an infected source (instant claims 10-12); wherein the CRD comprises SEQ ID NO:2 (instant claim 17); wherein the peptide is a flexible peptide comprising Fc domain (SEQ ID NO:1) (see instant claims 18-19).

Co-pending AN 16/897015  is silent identifying and culturing the microorganism (instant claims 5-6) from a biological fluid such as blood (instant claims 7-10) from a subject with an infection (instant claim 12) and returning said blood to the subject (instant claim 10).
The teachings of Visintin are described in the above rejection are herein incorporated by reference.  
It would have been obvious before to one of ordinary skill in the art at the time of the invention to use the method and the recombinant opsonin of Co-pending AN 16/879015 comprising the carbohydrate recognition domain of MBL attached to a solid substrate for purification of a microorganism as taught by Visintin.   One of ordinary skill in the art would have been motivated to do so given that the main utility of the recombinant opsonin of Co-pending AN 16/879015 is to bind microorganisms and Visintin teaches fusion of MBL to a substrate for the same purpose of binding and removing microorganisms from human blood/samples and returning the blood to the subject.  There is a reasonable expectation of success 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent NO. 10865235 in view of Visintin (WO2007001332 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of collecting an opsonin-binding microorganism from a fluid comprising a. contacting the fluid with a recombinant opsonin conjugated to a solid substrate; wherein the recombinant opsonin comprises: a carbohydrate recognition domain of an opsonin, and a peptide that links to the carbohydrate recognition domain; wherein the carbohydrate recognition domain can bind to at least one carbohydrate that is present on a surface of the opsonin-binding microorganism; b. allowing the opsonin-binding microorganism to bind to said recombinant opsonin-solid substrate conjugate; and c. separating said fluid from said microorganism-bound recombinant opsonin-solid substrate conjugate” (see claim 1).  The instant application further claims wherein the substrate is a microbead, membrane, hollow fiber….(instant claim 3); culturing and identifying the microorganism (instant claims 5-6); wherein the fluid is blood (instant claims 7-9); returning the blood an infected source (instant claims 10-12); wherein the CRD comprises SEQ ID NO:2 (instant claim 17); wherein the peptide is a flexible peptide comprising Fc domain (SEQ ID NO:1) (see instant claims 18-19).
US Patent NO. 10865235 claims “A composition comprising: a plurality of magnetic beads, wherein the magnetic beads are conjugated to a plurality of molecules each comprising a first molecule comprising a carbohydrate recognition domain of a mannose-binding lectin (MBL) linked to an Fc region of an antibody (FcMBL); and a second molecule comprising a detectable label conjugated to a targeting agent specific for a microbe.” (See claim 1).  US Patent NO. 10865235 further claims wherein the FcMBL molecules are dimerized (claim 2), wherein the CRD is the neck and CRD linked to the human Fc region (see claim 9); wherein the Fc is N-terminal of the CRD (see claim 10). 

The teachings of Visintin are described in the above rejection are herein incorporated by reference.  
It would have been obvious before to one of ordinary skill in the art at the time of the invention to use the recombinant opsonin of US Patent NO. 10865235 comprising the carbohydrate recognition domain of MBL attached to a solid substrate for purification of a microorganism as taught by Visintin.   One of ordinary skill in the art would have been motivated to do so given that the main utility of the recombinant opsonin of US Patent NO. 10865235   is to bind microorganisms and Visintin teaches fusion of MBL to a substrate for the same purpose of binding and removing microorganisms from human blood/samples.  There is a reasonable expectation of success given that the recombinant opsonin of US Patent NO. 10865235   comprises the CRD of human MBL which is the region of MBL that binds to microorganisms and US Patent NO. 10865235 discloses use of the recombinant opsonin for removal of microorganisms and treatment of microorganism in patients (see abstract).

Claims 1-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9632085 in view of Visintin (WO2007001332 A2).
  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of collecting an opsonin-binding microorganism from a fluid comprising a. contacting the fluid with a recombinant opsonin conjugated to a solid substrate; wherein the recombinant opsonin comprises: a carbohydrate recognition domain of an opsonin, and a peptide that links to the carbohydrate recognition domain; wherein the carbohydrate recognition domain can bind to at least one carbohydrate that is present on a surface of the opsonin-binding microorganism; b. allowing the opsonin-binding microorganism to bind to said recombinant opsonin-solid substrate conjugate; and c. separating said fluid from said microorganism-bound recombinant opsonin-solid 
US Patent NO:9632085 B2 claims “A method for determining antibiotic susceptibility of a microbe, the method comprising: (i) obtaining a sample comprising a microbe, wherein the microbe is bound to a microbe-targeting substrate, wherein the microbe-targeting substrate comprises a solid substrate and a microbe-binding molecule on a surface of the solid substrate, wherein the microbe-binding molecule comprises at least one carbohydrate recognition domain and N-terminus of the microbe-binding molecule is linked to the solid substrate; (ii) incubating the solid substrate-bound microbe in the presence of at least one antibiotic agent for a pre-determined period of time; and (iii) detecting the growth, viability, or functional response of the microbe to the antibiotic agent, wherein reduced growth, viability, or function in the presence of the antibiotic agent relative to a reference or control sample indicates that the microbe is susceptible to the antibiotic agent” (See claim 1).  US Patent NO:9632085 B2 further claims wherein the substrate comprises magnetic particles (see claim 4), wherein the microbe binding molecule is attached to a solid substrate via a linker (see claim 7), wherein the N-terminus of the linker comprises AKT (see claim 8); the linker comprises an Fc portion of an IgG (see claim 9); wherein the molecule is AKT-FcMBL (see claim 10) comprising SEQ ID NO:4 which comprises the CRD of MBL and SEQ ID NO:6 which is FcMBL.81 of the instant invention.  US Patent NO:9632085 further claims wherein the sample is a biological fluid including blood (see claim 12-13); culturing said sample (claim 25) and identifying the sample (claim 26).  
US Patent NO. 9632085 is silent to returning said blood to the subject (instant claim 10).
The teachings of Visintin are described in the above rejection are herein incorporated by reference.  
It would have been obvious before to one of ordinary skill in the art at the time of the invention to use the recombinant opsonin of US Patent NO. 9632085 comprising the carbohydrate recognition domain of MBL attached to a solid substrate for purification of a microorganism from blood and return of the 

Claims 1-12 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of Co-pending AN16/892577 in view of Visintin (WO2007001332 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of collecting an opsonin-binding microorganism from a fluid comprising a. contacting the fluid with a recombinant opsonin conjugated to a solid substrate; wherein the recombinant opsonin comprises: a carbohydrate recognition domain of an opsonin, and a peptide that links to the carbohydrate recognition domain; wherein the carbohydrate recognition domain can bind to at least one carbohydrate that is present on a surface of the opsonin-binding microorganism; b. allowing the opsonin-binding microorganism to bind to said recombinant opsonin-solid substrate conjugate; and c. separating said fluid from said microorganism-bound recombinant opsonin-solid substrate conjugate” (see claim 1).  The instant application further claims wherein the substrate is a microbead, membrane, hollow fiber….(instant claim 3); culturing and identifying the microorganism (instant claims 5-6); wherein the fluid is blood (instant claims 7-9); returning the blood an infected source (instant claims 10-12); wherein the CRD comprises SEQ ID NO:2 (instant claim 17); wherein the peptide is a flexible peptide comprising Fc domain (SEQ ID NO:1) (see instant claims 18-19).
Co-pending AN 16/892577 claims A polypeptide comprising: a first domain comprising a mannose-binding lectin (MBL) carbohydrate recognition domain (CRD) and a second domain comprising 
Co-pending AN 16/892577 is silent a method of using the recombinant opsonin attached to a substrate for binding a microorganism, identifying and culturing the microorganism (instant claims 5-6) from a biological fluid such as blood (instant claims 7-10) from a subject with an infection (instant claim 12) and returning said blood to the subject (instant claim 10).
However, Visintin teaches a method of removing a pathogen from a sample from a fluid, comprising contacting the fluid with an anti-pathogen immunoadhesion (API) and wherein the API is bound to a solid substrate (see claims 22-24).  Visintin further teaches a method of diagnosing an infection in subject comprising contacting a sample from a subject with an API (see claim 28) and wherein the pathogen is a virus such as HIV (see claim 33).  Visintin specifically states that the invention relates to the creation and use of recombinant chimeric proteins, referred to herein as anti-pathogen immunoadhesins (APIs), that include a pathogen recognition module and the Fc (fragment crystallizable) portion of an immunoglobulin (see Summary, lines 20-31).
Visintin teaches wherein the substrate can be magnetic beads coated with the API (see page 34, lines 20-21).  Visintin specifically teaches “a column or solid substrate including the API can be constructed using methods known in the art, and the blood can be passed through it, removing a substantial amount of the PAMP ligands and/or pathogens present in the blood. Alternatively, a collectible substrate, e.g., beads, e.g., magnetic beads, can be coated with the API, and the blood can be mixed with the beads, and the beads then extracted to remove the PAMP ligands and pathogens. In some embodiments, the blood is separated into its components before being passed over the column or contacted with the beads. In some embodiments, the methods can be used to remove PAMP ligands and pathogens from the blood, by using a column or other collectible substrate with covalently linked APIs, Regarding instant claims 5 and 7-9, Visintin teaches wherein the APIs can be used to remove pathogens from blood (see page 3, lines 32-34, page 34, lines 8-10) and wherein the methods can be used to diagnose the presence of a pathogen associated condition and identify the pathogen causing the condition (see page 4, lines 12-14).  Regarding claims instant claims 10-11, Visintin teaches “temporarily removing blood from a subject treating the subject with an API to remove pathogens and returning the blood to the subject” (see page 34, lines 9-12).  Regarding instant claim 12, Visintin teaches using liquid purification therapy (the method of removing pathogens from the blood and then returning the blood) in patients with disorders associated with pathogens to remove a substantial amount of the pathogens resent in the blood.  Treating a patient suffering from a pathogen infection in order to remove the pathogen from the blood meets the limitations of treating a subject suffering from infection.
It would have been obvious before to one of ordinary skill in the art at the time of the invention to use the recombinant opsonin of Co-pending AN 16/892577 comprising the carbohydrate recognition domain of MBL attached to a solid substrate for purification of a microorganism as taught by Visintin.   One of ordinary skill in the art would have been motivated to do so given that the main utility of the recombinant opsonin of Co-pending AN 16/892577 is to bind microorganisms and Visintin teaches fusion of MBL to a substrate for the same purpose of binding and removing microorganisms from human blood/samples.  There is a reasonable expectation of success given that the recombinant opsonin of Co-pending AN 16/892577 comprises the CRD of human MBL which is the region of MBL that binds to microorganisms and Co-pending AN 16/892577 discloses use of the recombinant opsonin for removal of microorganisms and treatment of microorganism in patients with infections (see abstract).

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654